Citation Nr: 0302076	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  96-37 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 1996 rating decision 
rendered by the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to the requested benefit.  The veteran testified 
at a personal hearing in December 1996.  This hearing was 
transcribed and a copy of the transcript has been associated 
with the claims folder. 

In January 1998, the Board remanded the case to the RO for 
additional development.  The requested development was 
completed by the RO and the case is returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran is not a patient in a nursing home on account 
of physical or mental incapacity, helpless or blind, or so 
nearly helpless or blind as to need the regular aid and 
attendance of another person in order to carry out the 
activities of daily living.

3.  The veteran does not have a single permanent disability 
rated at 100 percent under the VA Schedule for Rating 
Disabilities. 

4.  It is not shown that the veteran is institutionalized, or 
substantially confined to his dwelling or its immediate 
premises due to a permanent disability or disabilities.


CONCLUSION OF LAW

The criteria for the assignment of special monthly pension 
based on the need for regular aid and attendance, or at the 
housebound rate, are not met. 38 U.S.C.A. §§ 1502, 1521 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, currently codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
is applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to the claim on appeal.

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to most claims filed before that date but not decided by 
the VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim of 
entitlement to special monthly pension.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West Supp. 2002); C.F.R. § 3.159; and the 
recent decision of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

In this particular case, the record shows that throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claim and of the specific reasons for 
denying his claim.  In particular, the veteran was informed 
of the relevant provisions of the VCAA by letters dated in 
March and October 2002.  These letters informed of VA's duty 
to notify him about his claim, VA's duty to assist him in 
obtaining evidence for his claim, what the evidence must show 
to establish entitlement, and what information or evidence 
was still required from the veteran.  Pursuant to the prior 
Board Remand, the veteran was recently examined.  
Additionally, the veteran was asked to identify all sources 
of medical treatment.  The veteran indicated that all of his 
treatment was received at VA and these records have been 
obtained by the RO.  More recently, by letter dated in 
December 2002, the veteran was advised of the certification 
of his appeal to the Board and of his right to send to the 
Board any additional evidence pertinent to his claim not yet 
of record.  The veteran has not identified any additional 
evidence pertinent to his claim that has yet to be secured.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

The veteran contends that he is entitled to special monthly 
pension.  In essence, he maintains that he suffers from 
disabilities that are of such extent and severity that he 
requires the regular aid and attendance of another person or 
is housebound.

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  See 38 U.S.C.A. § 1521(d) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.351(a)(1) (2002).  "Need for aid and 
attendance" is defined as helplessness or being so nearly 
helpless so as to require the regular aid and attendance of 
another person.  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(b).  A veteran is deemed to be in need of regular aid 
and attendance if he:
(1)  is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to five 
degrees or less; or

(2)  is a patient in a nursing home 
because of mental or physical incapacity; 
or

(3)  establishes a factual need for aid 
and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

(1)  the inability of the veteran to 
dress or undress himself, or to keep 
himself ordinarily clean and presentable;

(2)  the frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid;

(3)  the inability of the veteran to feed 
himself through loss of coordination of 
his upper extremities or through extreme 
weakness;

(4)  the inability of the veteran to 
attend to the wants of nature; and

(5)  the presence of incapacity, either 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment.

See 38 C.F.R. § 3.352(a).  Under applicable regulations, 
"bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable ruling 
may be made.  Rather, the particular personal functions, 
which the claimant is unable to perform, should be considered 
in connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
must be based on the actual requirement of personal 
assistance from others.  Id.

In circumstances in which the veteran does not meet the 
criteria for aid and attendance benefits, special monthly 
pension may be granted at the housebound rate if, in addition 
to a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities, the veteran:

(1) has additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or 

(2) is "permanently housebound" by 
reason of disability or disabilities.  

This requirement is met when the veteran is substantially 
confined to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical area, and 
it is reasonably certain that the disability or disabilities 
and resultant confinement will continue through his or her 
lifetime.  38 C.F.R. § 3.351(d) (2002).

As to the veteran's need for regular aid and attendance, the 
clinical record does not demonstrate that he has vision that 
is so impaired as to satisfy the criteria cited above.  The 
veteran was afforded a recent VA examination in September 
2002 with specific regard to his claim for special monthly 
pension.  While he is noted to have been previously diagnosed 
with diabetic retinopathy, he referred no present major 
visual problems.  These findings are consistent with VA 
outpatient treatment records and a December 1999 VA 
examination report that noted that the veteran enjoyed fairly 
good vision with bifocal corrective lenses.  While the 
evidence indicates that the veteran's vision is affected by 
his diabetes, it does not demonstrate that it is so impaired 
as to satisfy the criteria requisite for an award of special 
monthly pension.

Likewise, the record does not show that the veteran currently 
resides in a nursing home.  The report of the September 2002 
VA examination references the activities he undertakes at 
home, where he was apparently residing at that time.  While 
the evidence shows that the veteran has been recently 
hospitalized for various conditions including depression, 
there is no evidence or record showing that the veteran is a 
nursing home resident.

With regard to the veteran's ability to care for himself, the 
Board notes that the December 1999 and September 2002 VA 
examination reports specifically show that he was not 
bedridden.  He was able to walk to the bathroom for needs of 
nature.  Likewise, he was able to wash his face, rinse his 
mouth, brush his teeth and shave.  It was also noted that, 
while he seeks assistance from his wife to scrub his back 
with soap, he is able to bathe under the shower head.  He was 
able to dress himself after bathing.  After eating breakfast, 
he would walk around the house and walk on the sidewalk close 
to his home with the aid of a wooden cane.  The examiner 
noted that the veteran was able to walk with adequate 
propulsion and balance with the aid of a cane.  He was able 
to walk without the assistance of another person for 
approximately 10 to 15 minutes at a normal pace.  He was also 
noted to able to leave his home whenever necessary. 

Based on the foregoing, the Board must therefore conclude 
that the evidence does not demonstrate that the veteran 
requires regular aid and attendance.  Having so determined, 
it is now incumbent upon the Board to ascertain whether 
special monthly pension may be assigned on the basis that he 
is housebound.  Again, the Board must conclude that such 
benefits cannot be granted.  

As discussed above, a condition precedent to an award of 
special monthly pension at the housebound rate is that the 
veteran has a single permanent disability deemed 100 percent 
disabling by the RO.  The most recent rating decision wherein 
the RO set forth the ratings assigned for the veteran's 
disabilities shows that this criterion is not satisfied.  To 
the contrary, this May 1996 rating decision shows that none 
of his disabilities was deemed to be more than 60 percent 
disabling.  The applicable regulations provide for assignment 
of special monthly pension based on housebound status only 
when a single permanent disability is rated 100 percent 
disabling.  No such permanent rating is shown in this case.  
The veteran's adenocarcinoma of the prostate, status post 
prostatectomy, is ratable at no more than 60 percent under 
Diagnostic Code 7527 which contemplates the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  Similarly, his residuals 
of a bilateral orchiectomy are ratable at no more than 30 
percent under Diagnostic Code 7524.  The veteran's diabetes 
mellitus is rated at 60 percent, but there is no evidence 
that the veteran has episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, which are part 
of the schedular requirements for a 100 percent rating for 
diabetes mellitus under Diagnostic Code 7913.  The veteran's 
lumbar spine disability is rated as 20 percent, but there is 
no evidence to show complete bony fixation of the spine at an 
unfavorable angle, or residuals of a fractured vertebra with 
cord involvement, which are part of the schedular 
requirements for a 100 percent rating under Diagnostic Codes 
5285 and 5286.  While the veteran's osteoarthritis and 
bilateral carpal toner syndrome are both rated as 10 percent 
disabling, there is no provision for a 100 percent rating for 
either disability.  See Diagnostic Codes 5003 and 5283.

Assuming for the moment, solely for the sake of argument, 
that the veteran did have a single disability rated at 100 
percent, the record would still mandate a denial of the claim 
as the other criteria are not satisfied.  He is not 
institutionalized, nor is he essentially confined to the 
dwelling or the immediate premises.  The Board notes that a 
VA examination report dated in April 1996 indicated that the 
veteran was housebound on account of incontinence due to a 
prostatectomy and bilateral orchiectomy in late 1995 and 
early 1996.  At the time, the veteran was required to use 
"diapers."  However, the recent VA outpatient treatment 
records and VA examination reports do not show that he is 
presently housebound on account of this incontinence.  On the 
contrary, the more recent VA examinations in 1999 and 2002 
show that he was able to leave his house to go to church and 
is able to go for walks outside of his home.  These reports 
are more contemporaneous than the 1996 report.  The Board, 
accordingly, finds the 1999 and 2002 VA examination reports 
are more probative as they provide a more accurate picture of 
the veteran's abilities.

While the veteran generally stayed home, there is nothing in 
the record to substantiate that he is in fact confined to his 
home due to mental and/or physical incapacity.  Based on 
these findings, it cannot be found that the veteran is 
essentially confined to his house and the immediate premises.

In view of the above, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for special monthly pension based on the need for regular aid 
and attendance, or on housebound status.  38 U.S.C.A. §§ 
1502, 1521 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 
3.352 (2002).  His claim, accordingly, fails.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance or on housebound status is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

